   

Case 2:19-cr-00846 Document1 Filed on o@hat as ie
i a Bn an =

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF TEXAS

(Sf ane Baia ae
JUN 2 6 2019

David J. Bradley, Clerk of Court

CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA §

§

v. § CRIMINAL NUMBER

; “MIN
(1) CAROL OLSON § |
(2) DAVID OLSON § C ~ ] o ~ 48
(3) CHRISTOPHER PENSON § 640
(4) TIMOTHY VESELKA §

INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT: ONE
Between on or about September 1, 2015, and up to and including the date of this indictment
in the Southern District of Texas and elsewhere within the jurisdiction of the Court, the defendants,
(1) CAROL OLSON,
(2) DAVID OLSON,
(3) CHRISTOPHER PENSON, and
(4) TIMOTHY VESELKA '
did knowingly and intentionally conspire and agree together, with each other, and with other
persons known and unknown to the Grand Jury, to possess with intent to distribute a controlled
substance. This violation involved more than five (5) kilograms of a mixture or substance _

containing a detectable amount of cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

NOTICE OF CRIMINAL FORFEITURE
(21 U.S.C. §853(a))

I.
Pursuant to Title 21, United States Code, Section 853, as a result of the commission of a
violation of Title 21, United States Code, Sections 846 and 841(a)(1), as alleged in Count One,

notice is given to the defendants,
Case 2:19-cr-00846 Document1 Filed on 06/26/19 in TXSD Page 2 of 3
(1) CAROL OLSON,

(2) DAVID OLSON,
(3) CHRISTOPHER PENSON, and
(4) TIMOTHY VESELKA
that the following is subject to forfeiture:
(1) all property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such violation and

(2) all property used or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, such violation.

IT. Money Judgment

Defendants are notified that, upon conviction, the property subject to forfeiture includes,
but is not limited to, a money judgment payable to the United States of America in an amount
equal to the total value of the property subject to forfeiture for which the defendants may be jointly
and severally liable. The amount of the money judgment for Count One is estimated to be, but is

not limited to, approximately $500,000.00.

III. Substitute Property

In the event the property that is subject to forfeiture, as a result of any act of omission of
the defendants:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or,

(ec) has been commingled with other property which cannot be divided without

difficulty.
Case 2:19-cr-00846 Document1 Filed on 06/26/19 in TXSD Page 3 of 3
the United States shall be entitled to seek forfeiture of any substitute property of the

defendant pursuant to Title 21, United States Code, Section 853(p).

 

A TRUE BILL:
ORIGINAL SIGNATURE ON FILE
FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

 

JULIE K|/HAMPTON
Assistant United States Attorney
